            Case 8:18-bk-08436-RCT         Doc 557      Filed 07/29/20     Page 1 of 2



                                       ORDERED.

    Dated: July 28, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov


In re:
                                                             Case No. 8:18-bk-08436-RCT
STAY IN MY HOME, P.A.
fka STOPA LAW FIRM, P.A.
                                                             Chapter 7
         Debtor.
                                              /

          ORDER SUSTAINING TRUSTEE’S OBJECTION TO CLAIM NO. 69-2

         THIS CASE came before the Court for consideration without hearing upon the Trustee’s

Objection to Claim No. 69-2 [ECF No. 528] (the “Objection”) filed by STEPHEN L. MEININGER

(the “Trustee”), as Chapter 7 Trustee of the bankruptcy estate of STAY IN MY HOME, P.A.

fka STOPA LAW FIRM, P.A. (the “Debtor”). The Court, having reviewed the Proof of Claim

and the Objection, noting that it was served upon all interested parties with the Local Rule 2002-

41 negative notice legend informing the parties of their opportunity to respond within thirty (30)

days of the date of service, noting that no party filed a response within the time period permitted,

and therefore considering the matter to be unopposed, does hereby




1
 The Motion to Compromise was served upon all interested parties consistent with the Order Granting
Chapter 7 Trustee’s Expedited Motion to Limit Notice and modify Service Procedures [ECF No. 11].
                                                  1
             Case 8:18-bk-08436-RCT          Doc 557   Filed 07/29/20   Page 2 of 2




       ORDER that:

       1.      The Objection is sustained.

       2.      Claim No. 69-2 of Kevin Paul is disallowed as a priority claim under 11 U.S.C. §

507(a), and shall be allowed as a general unsecured claim and treated pursuant to 11 U.S. C. §

726(a)(2).

                                               ***



Lisa M. Castellano, Esq. is directed to serve a copy of this order on all interested parties who
are non-CM/ECF users who have specifically elected to receive notice in this action, pursuant to
the Order Granting Chapter 7 Trustee’s Expedited Motion to Limit Notice and Modify Service
Procedures [ECF No. 11], and to file a proof of service within 3 days of entry of the order.




                                                 2
